894 N.E.2d 541 (2008)
In the Matter of James D. KIRKE, Petitioner.
No. 02S00-9309-DI-1046.
Supreme Court of Indiana.
May 27, 2008.

ORDER DISMISSING REINSTATEMENT PROCEEDING
Petitioner filed a "Petition for Reinstatement" on January 27, 2007. On April 22, 2008, the Commission filed a "Suggestion of Death," to which is attached an obituary indicating that Petitioner die d on February 4, 2008.
Being duly advised, the Court now DISMISSES this reinstatement proceeding as moot.
The Clerk of this Court is directed to forward notice of this Order to Petitioner's last known address, to the hearing officer, and to the Indiana Supreme Court Disciplinary Commission. The hearing officer appointed in this case is discharged.
All Justice concur.